J. A02042/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

K.P.,                                    :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                         Appellant       :
                                         :
                    v.                   :         No. 1376 WDA 2019
                                         :
S.P.                                     :


                Appeal from the Order Entered August 23, 2019,
                in the Court of Common Pleas of Beaver County
                       Civil Division at No. 13011 of 2010


BEFORE: SHOGAN, J., OLSON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED FEBRUARY 14, 2020

        K.P. (“Father”) appeals from that part of the August 23, 2019 custody

order entered in the Court of Common Pleas of Beaver County that modified

the preceding consent custody order with respect to C.P., natural male child

of Father and S.P. (“Mother”), by changing C.P.’s school district and modifying

Mother’s and Father’s custody dates and times. We affirm.

        The record reflects that Mother and Father had been married and are

now divorced. In addition to being the natural parents of C.P., Mother and

Father are also the natural parents of B.P.       We refer to C.P. and B.P.

collectively as the “Children.”

        We glean the following from the trial court’s August 23, 2019 opinion:

Father filed a complaint for custody of the Children on November 11, 2010,

that resulted in the entry of a consent custody order on January 27, 2011,
J. A02042/20


wherein the parties agreed to share legal and physical custody of the Children.

On August 11, 2011, Father sought modification. Following the entry of a

proposed custody order and exceptions filed thereto by Father, the parties

entered into a consent custody order on February 6, 2012, wherein they

agreed to share legal and physical custody and wherein they also agreed that

the Children would attend public school in Upper St. Clair, Allegheny County.

On February 5, 2013, Father filed a petition to modify the February 6, 2012

consent custody order, which he later withdrew.

      On February 21, 2017, Mother filed a petition for psychological

counseling for the Children and for co-parenting counseling. The trial court

scheduled a hearing on the matter. On May 16, 2017, Mother and Father

entered into a consent order wherein they agreed to the appointment of a

guardian ad litem (“GAL”) to represent the Children. Thereafter, following

the hearing held on Mother’s petition for psychological counseling for the

Children and for co-parenting counseling, Mother and Father entered into a

consent order on July 24, 2017, wherein they agreed to have the Children

psychologically evaluated, to follow any and all recommendations of the

evaluator, and to participate in co-parenting counseling. By October 27, 2017,

however, Father had failed to cooperate with effectuating the Children’s

psychological counseling and had refused to begin co-parenting counseling.

As a result of a petition filed by Mother, the trial court entered an order on

November 20, 2017, that ordered Mother and Father, pursuant to the July 24,



                                     -2-
J. A02042/20


2017 consent order, to have the Children begin psychological counseling. By

separate order entered on the same date, the trial court directed that

co-parenting counseling remain open pending further action.

      On May 3, 2018, Mother filed a contempt petition against Father,

alleging that B.P. had failed to visit with Mother pursuant to the existing

custody order. Thereafter, Mother filed an amended contempt petition. On

May 8, 2018, Father filed a petition to modify the existing custody order,

requesting that he be awarded physical custody of B.P. The trial court issued

a proposed custody order, and Father filed exceptions. On July 19, 2018, the

trial court consolidated Mother’s contempt petitions and directed that they be

heard on August 23, 2018, with Father’s exceptions to the proposed custody

order. Thereafter, a mediation was scheduled, but it proved unsuccessful.

      On December 12, 2018, the trial court conducted in camera interviews

of the Children.    On December 14, 2018, the parties stipulated to an

abbreviated trial in which they would testify in a limited capacity. The parties

also stipulated to the admission of all exhibits and waived a detailed

best-interest analysis of the 16 factors under 23 Pa.C.S.A. § 5328(a) as

concerned   C.P.     The    parties   further   agreed   to   follow   the    GAL’s

recommendation regarding B.P.’s custody.

      Following trial, the trial court made the following findings of fact:

            [Mother and Father] love [the C]hildren. B.P. is
            seventeen (17) years old and has completed the
            tenth (10th) grade, and C.P. is fourteen (14) years old
            and has completed the eighth (8th) grade.          The


                                      -3-
J. A02042/20


          [C]hildren have attended public school in the
          Upper St. Clair School District since 2012. During the
          2018/2019 school year, B.P. started school at
          7:20 a.m. and C.P. started school at another school
          within the district at 8:30 a.m.

          The parties are divorced and have both since
          remarried. Father has resided in Upper St. Clair,
          Allegheny County for approximately eight (8) years.
          He resides with T.P. (“Step-Mother”) and their
          daughter, along with Step-Mother’s son from a
          previous relationship, and the two (2) [C]hildren to
          this action fifty percent (50%) of the time. Father is
          employed as a clinical consultant manager.
          Step-Mother has been a pilates instructor for eight (8)
          years, and was previously employed as an office
          manager for her family-owned company. Father is
          required to travel with his job, but typically works
          daylight,        finishing      at       approximately
          5:30 p.m. – 6:00 p.m.        Mother has continually
          resided in Beaver, Beaver County with S.M.
          (“Step-Father”) and their daughter and the two (2)
          [C]hildren to this action fifty percent (50%) of the
          time. Mother is the owner of a pizza shop in Beaver
          and manages real estate ventures. Mother’s work
          schedule is flexible. Step-Father is a mortgage broker
          and manages fifteen (15) properties in Pennsylvania
          and Florida.

          The parties maintained a shared Custody Order, as it
          pertained to C.P. Mother testified that the shared
          schedule was not working.       During Trial, Father
          testified that the shared schedule for C.P. was
          working; previously he had said the schedule was not
          working.

          The parties reside approximately forty-five (45)
          minutes away from each other. Mother has been
          responsible for the majority of the transportation
          required by the Order. Mother has utilized
          accommodations offered at Upper St. Clair, as to the
          school arrival and departure times for the [C]hildren,
          to assist her with the distance she has to travel to get
          the [C]hildren to school on her days of custody.


                                   -4-
J. A02042/20


          Father and Step-Mother were opposed to those
          accommodations, as was B.P.

          B.P.’s and C.P.’s doctors, medical, vision, and dentist
          have remained in Beaver County. The [C]hildren’s
          pediatrician, in 2017, along with a subsequent
          psychological evaluation that had been agreed upon,
          recommended       counseling   for    the   [C]hildren.
          Testimony indicated the counseling was for a motor
          tic of C.P. and issues that Mother saw that the
          [C]hildren were experiencing. The [trial c]ourt, at the
          request of Mother, was required to intervene to have
          the counseling begin per the recommendation of the
          psychological evaluation. Father remained opposed to
          the counseling to which he had agreed.

          In October of 2018, the parties attended one (1)
          intake session of court–ordered co-parenting
          counseling and have not resumed. Mother attended
          separate counseling as recommended by the
          co-parenting counselor. Father was not willing to
          voluntarily attend further co-parenting counseling.

          In December of 2018, Father testified his work
          schedule was flexible, and he could assist with
          transportation. In June of 2019, Father testified he
          was willing to assist with transportation around his
          work schedule, but he would not be able to transport
          until approximately 5:30 p.m. or 6:00 p.m., after his
          work hours, or on weekends. In Father’s proposed
          custody schedule submitted on August 8, 2019, his
          transportation recommendation was different than his
          prior testimony, in that he was now able to transport
          in the mornings to school. Step-Mother testified that
          she could not assist with transportation due to her
          work schedule, which she was not willing to change,
          and her family schedule. Mother’s testimony was
          consistent, in that her work schedule is flexible.
          Step-Father assists Mother with transportation.

          The long procedural history portion of this Opinion
          accurately reflects the lengthy and contentious nature
          of this case. Most recently, the tension between the
          parties began with the older minor child, B.P., and his


                                   -5-
J. A02042/20


          resistance in following the Custody Order during
          Mother’s periods of custody. In February of 2018, for
          reasons disagreed upon by the parties, B.P. began to
          refuse to visit Mother pursuant to the Custody Order
          and Father did not follow the Order. Mother did not
          see B.P. for lengthy periods of time and filed a
          Contempt Petition and an Amended Contempt
          Petition.

          Although the parties blamed each other for the issues
          which transpired surrounding custody of B.P., they
          reached a new agreement during Trial as to custody
          of B.P., as recommended by the GAL, in which B.P.
          spent less time with Mother and more time with
          Father.     While Father agreed to the GAL’s
          recommendation, he testified that he thought it would
          be best for B.P.’s emotional well-being to spend even
          less time with Mother.

          At Trial, Mother testified that B.P. was beginning to
          revert back to his “old self” in the past two (2) months
          and he was attending visits pursuant to the parties’
          new agreement.       Because the parties reached a
          resolution as to custody of B.P., the Trial was for
          custody of C.P. The [trial c]ourt is pleased to hear B.P.
          is maintaining a relationship with both parents.

          C.P. was described by multiple witnesses as a popular,
          honest, well-liked, and adaptable adolescent who is a
          natural leader.     C.P. is passionate about sports,
          specifically football, and has excelled in both his
          school team at Upper St. Clair and a recreational
          league in Beaver County. C.P.’s assistant football
          coach, T.W., from Upper St. Clair and the football
          coach, Dr. J.B., from Beaver both testified for the
          parties, at length, as to their respective football
          requirements and schedules.             Both parties
          demonstrated an interest and desire for C.P. to
          participate in a school football program.

          Upper St. Clair School District has a back to school
          information form, which has a hierarchy as to the
          parent residing in the school district. The parent not
          residing in the school district is considered secondary;


                                    -6-
J. A02042/20


          thus, the secondary parent gets only the secondary
          emails. The parent in the school district receives all
          emails concerning the [C]hildren. An example of the
          email hierarchy was the lack of notice when a
          504 meeting was held at Upper St. Clair for one (1) of
          the [C]hildren which Father and Step-Mother
          attended. No notice of this meeting was sent to
          Mother. Teachers email the in-district parent and
          have not always recognized there was a secondary
          parent, an outside-the-district parent. Mother was
          able to be placed on some email chains. Step-Mother
          was on most emails with Mother and Father;
          Step-Father was not.

          Academically, C.P.’s middle school principal, J.D.,
          testified that C.P.’s percentage grades translated into
          mostly B’s and C’s, but he believed C.P. has the
          potential to be a B-student. J.D. also testified that
          C.P. did well in classes with “tougher” teachers, and
          that C.P. needed to become more focused. A review
          of C.P.’s grades reflected some grades lower than C’s,
          and that his grades had deteriorated from 7th grade to
          8th grade.

          C.P. has had some recent disciplinary issues, both in
          and out of school. C.P. is described as being very
          honest and forthcoming to his parents and adults; he
          admitted to his parents that he and a friend bought
          and tried marijuana while at Mother’s during her
          custody. C.P.’s principal, J.D., stated that C.P. had
          some adolescent behavior-type disciplinary problems.
          C.P. brought a razor to school with the intention of
          using it to cut his friend’s hair. C.P. was present
          during a fight off school grounds, which was recorded
          on a cell phone. Another incident, revealed in exhibits
          submitted, showed a call was made by the school
          concerning C.P. for being disrespectful towards
          females.     Another call from the school occurred
          concerning C.P.’s phone and swearing to a teacher.
          C.P. did not specifically recognize these issues as
          major problems or concerns.           There was also
          testimony that C.P., along with a friend from Upper
          St. Clair, carved a swastika on his calf. The extent to
          which C.P. was disciplined by the parties for these


                                   -7-
J. A02042/20


          incidents was a point of contention at Trial, with the
          parties disagreeing as to the proper way to address
          the aforementioned situations, or whether to
          discipline C.P. at all.

          While in Mother’s custody, C.P. works part-time at
          Mother’s pizza shop and works on real estate flipping
          with his [M]other and [S]tep-[F]ather. C.P. and B.P.
          attend church with Mother and Step-Father. C.P.
          weightlifts in Upper St. Clair and in the Beaver area at
          a facility, “Country Strong[.”] He played on the
          8th grade football team in Upper St. Clair, as well as
          played lacrosse and wrestled, and he played on a
          recreational football team in Beaver. C.P. has friends
          in both Upper St. Clair and Beaver.

          At the time of Trial, Mother proposed that she be
          awarded custody of C.P. during the school year on a
          two-week rotating schedule. During the first week,
          Mother would exercise custody Monday through Friday
          and during the second week, Monday through
          Saturday. As such[,] Mother proposed C.P. attend
          school in the Beaver Area School District.

          Conversely, Father proposed no changes be made to
          the school or custody schedule pertaining to C.P., but
          did offer to assist with transportation. Father stated
          that he would request weekend custody time with C.P.
          if he were to attend Beaver Area School District.

          After Trial and pending a written Opinion and Order,
          [the trial c]ourt issued an Order on July 31, 2019
          designating the school district in which C.P. would be
          attending. Additionally, since the custody schedule
          proposals presented by the parties at Trial were not
          specific, and Father’s availability for transportation
          was conflicting, the July 31, 2019 Order also directed
          the parties and GAL to submit a proposed custody
          schedule with C.P. attending the Beaver Area School
          District by the close of business on August 8, 2019.

          On August 1, 2019, the [trial c]ourt issued an Order
          extending the date for which [the trial c]ourt had to
          enter a decision for a period not to exceed fifteen (15)


                                   -8-
J. A02042/20


            days from the date the custody schedule proposals
            were due in order for the [trial c]ourt to consider said
            proposals.

            On August 7, 2019, Mother filed an Emergency Special
            Relief Petition, seeking an Order requiring Father to
            permit C.P. to attend mandatory football practices.
            Father reasoned that a football schedule was not built
            in to the existing Order and would not permit C.P. to
            participate or attend the practices in the Beaver Area
            School District. Argument was held by counsel of
            record for both parties and the GAL and a Temporary
            Custody Order, in the best interest of C.P., was issued.

            On August 15, 2019, Father, through counsel, filed an
            Emergency Motion for Reconsideration of the [trial
            c]ourt’s July 31, 2019 Order, specifically requesting
            the [trial c]ourt to reconsider the school district. The
            Motion was denied after argument by counsel for the
            parties. The GAL acknowledged at the Motion that
            C.P. was doing well.

Trial court opinion, 8/23/19 at 4-8.

      On August 23, 2019, the trial court entered the custody order which,

among other things, modified C.P.’s custody schedule and required that C.P.

be enrolled in and attend the Beaver Area School District beginning in the

2019/2020 school year. Father filed a timely notice of appeal, together with

a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i).   The trial court then filed a Rule 1925(a)(2)(ii)

opinion.

      Father raises the following issues for our review:

            1.    Whether the [t]rial [c]ourt erred in modifying
                  the custody order in a fashion as to separate
                  two teenage [sic] brothers in a significant
                  fashion and requiring the brothers to attend


                                       -9-
J. A02042/20


                  different schools in different districts for their
                  high school years[?]

            2.    Whether the [t]rial [c]ourt erred in modifying
                  the previous existing Order of Court regarding
                  custody and in doing so required the younger
                  child to transfer to a different school district in
                  a different county[?]

            3.    Whether the [t]rial [c]ourt erred in modifying
                  the custody order so as to provide significantly
                  less custodial time to [F]ather who had
                  previously   enjoyed    a    shared    custody
                  arrangement with [C.P.?]

Father’s brief at 13.

            In reviewing a custody order, our scope is of the
            broadest type and our standard is abuse of discretion.
            This Court must accept findings of the trial court that
            are supported by competent evidence of record, as
            our role does not include making independent factual
            determinations.       We defer to the credibility
            determinations of the presiding trial judge, who
            viewed and assessed the witnesses first-hand. We,
            however, are not bound by the trial court’s deductions
            or inferences from its factual findings, and ultimately,
            the test is whether the trial court’s conclusions are
            unreasonable as shown by the evidence of record. We
            may reject the trial court’s conclusions only if they
            involve an error of law, or are unreasonable in light of
            the sustainable findings of the trial court.

            When a trial court orders a form of custody, the best
            interest of the child is paramount. A non-exclusive list
            of factors a court should consider when awarding
            custody are set forth at 23 Pa.C.S.A. § 5328(a).

            (1)   Which party is more likely to encourage
                  and permit frequent and continuing
                  contact between the child and another
                  party.




                                     - 10 -
J. A02042/20


          (2)     The present and past abuse committed by
                  a party or member of the party’s
                  household, whether there is a continued
                  risk of harm to the child or an abused
                  party and which party can better provide
                  adequate    physical     safeguards and
                  supervision of the child.

          (2.1)      The information set forth in section
                     5329.1(a) (relating to consideration
                     of child abuse and involvement with
                     protective services).

          (3)     The parental duties performed by each
                  party on behalf of the child.

          (4)     The need for stability and continuity in the
                  child’s education,      family   life   and
                  community life.

          (5)     The availability of extended family.

          (6)     The child’s sibling relationships.

          (7)     The well-reasoned preference of the child,
                  based on the child’s maturity and
                  judgment.

          (8)     The attempts of a parent to turn the child
                  against the other parent, except in cases
                  of domestic violence where reasonable
                  safety measures are necessary to protect
                  the child from harm.

          (9)     Which party is more likely to maintain a
                  loving, stable, consistent and nurturing
                  relationship with the child adequate for
                  the child’s emotional needs.

          (10) Which party is more likely to attend to the
               daily physical, emotional, developmental,
               educational and special needs of the child.




                                     - 11 -
J. A02042/20


            (11) The proximity of the residences of the
                 parties.

            (12) Each party’s availability to care for the
                 child or ability to make appropriate child-
                 care arrangements.

            (13) The level of conflict between the parties
                 and the willingness and ability of the
                 parties to cooperate with one another. A
                 party’s effort to protect a child from abuse
                 by another party is not evidence of
                 unwillingness or inability to cooperate
                 with that party.

            (14) The history of drug or alcohol abuse of a
                 party or member of a party’s household.

            (15) The mental and physical condition of a
                 party or member of a party’s household.

            (16) Any other relevant factor.

            23 Pa.C.S.[A.] § 5328(a).

P.J.P. v. M.M., 185 A.3d 413, 417-418 (Pa.Super. 2018) (internal citations,

quotation marks, and brackets omitted).

      Following consideration of the factors set forth in Section 5328(a), the

trial court may award any of the following types of custody, so long as it is in

the best interest of the child:

            (1)   Shared physical custody.

            (2)   Primary physical custody.

            (3)   Partial physical custody.

            (4)   Sole physical custody.

            (5)   Supervised physical custody.


                                     - 12 -
J. A02042/20



               (6)   Shared legal custody.

               (7)   Sole legal custody.

23 Pa.C.S.A. § 5323(a).

         Here, the trial court found that Factors 1, 8, and 13 weighed in Mother’s

favor.     The trial court further determined that Factors 3, 10, 11, and 12

weighed in favor of neither party and that Factors 2, 2.1, 14, and 15 were

inapplicable.    With respect to Factor 4, which is the need for stability and

continuity in the child’s education, family life, and community life, the trial

court determined that the factor was “relatively neutral,” noting that:

               C.P. views his parents as a source of strength and
               stability in his education and family life. Both Father
               and Mother are employed and provide a home for their
               family. C.P. attends church with his mother. He
               confides in and trusts both parents to support him.
               C.P. has friends in both communities.

               C.P. has a strong sense of family that is attributed to
               his parents.     C.P. has a good relationship with
               [S]tep-[M]other. C.P. is especially bonded with his
               [S]tep-[F]ather. Testimony revealed Step-Father has
               involvement in C.P.’s life with coaching football,
               transportation, weightlifting, and teaching him about
               real estate ventures. Step-Father has demonstrated
               an ability to remain neutral and respectful in this case.

Trial court opinion, 7/19/19 at 13.

         The trial court further determined that Factor 5, which is the availability

of extended family, was relatively neutral, noting that C.P.’s extended family

predominantly resides in Beaver County, but that C.P. remains close with his

paternal and maternal relatives. (Id. at 13-14.)


                                        - 13 -
J. A02042/20


      The trial court also found Factor 6, which is the child’s sibling

relationships, to be relatively neutral, noting that

             C.P. has half-siblings in both parties’ households with
             whom he has good relationships. Additionally, C.P.
             has a step-sibling at Father’s home with whom he has
             a good relationship even though they are not close,
             predominantly due to the difference in their ages.

             While brothers, C.P. and B.P., are close, they have
             different interests and groups of friends. The current
             custody schedule is different for both [C]hildren and
             it has not negatively impacted their relationship. C.P.
             and B.P. have continued to see each other and have
             had the ability to foster their relationship. They both
             agree that having the same schedule is irrelevant to
             them. Th[e trial c]ourt is confident that these siblings
             will continue to foster their relationship.

Id. at 14.

      With respect to Factor 7, which is the well-reasoned preference of the

child, the trial court found this factor to be neutral, but noted that its

consideration of this factor provided guidance. The trial court opined:

             As described by witnesses and seen by th[e trial
             c]ourt, C.P. is a mature, polite, honest, and adaptable
             minor who loves both of his parents. He has, through
             these proceedings, become more and more guarded
             in his comments. He has a great relationship with
             [F]ather and does not have a bad relationship with
             [S]tep-[M]other. He has a really good relationship
             with [M]other and a good relationship with
             [S]tep-[F]ather. C.P. was clear that he does not want
             to be involved in Court litigation and hopes he does
             not have to be interviewed again. C.P. has agreed to
             follow whatever the [trial c]ourt directs.

             The [trial c]ourt is concerned that C.P. is feeling
             pressure placed upon him by Father.       The GAL
             expressed concern with the pressure C.P. is feeling.


                                      - 14 -
J. A02042/20


           Testimony and argument revealed Father questioning
           what C.P. had said to the [trial c]ourt and the GAL.
           Father has tried to explain how to interpret differently
           what C.P. has said because Father believed C.P. could
           not have expressed a positive statement about
           [M]other or Beaver Area.

           It is noted that the GAL is supportive of a change in
           the custody schedule and school district for C.P. The
           GAL indicated in her Report to [the trial c]ourt that
           C.P. had expressed a willingness to spend more time
           at Mother’s home in the Beaver area with a change in
           school districts. The GAL testified that after either
           hearing or seeing what the GAL wrote in her report
           about spending more time at Mother’s home and
           changing schools, C.P. called the GAL while in Father’s
           custody and back-peddled [sic], saying that was not
           what he meant. The [trial c]ourt hears that C.P. may
           have made, to th[e trial c]ourt and the GAL,
           inadvertent positive statements about Beaver, along
           with a lack of enthusiasm and acknowledgement of
           influences about Upper St. Clair then became
           pressured to recant what he said.

           The [trial c]ourt knows that C.P. does not want to hurt
           either parent in any way and loves them both. The
           parties need to recognize C.P.’s love for both parents.
           They should not put him in the middle, and should not
           fault him, criticize him, or question him about the
           statements he has made in these proceedings. Both
           parents should support C.P. in his studies and
           endeavors.

           C.P.’s position, at this point, is that it is not about the
           school, as that does not matter where he attends, he
           will do fine; it is about seeing both parents. C.P. does
           not want his parents to worry about a check and
           balance system of time, as he loves them both
           equally. C.P. just wants this custody action done.

Id. at 14-15.




                                     - 15 -
J. A02042/20


        The trial court determined that Factor 9, which is which party is more

likely to maintain a loving, stable, consistent, and nurturing relationship with

child adequate for child’s emotional needs, slightly favors Mother. The trial

court explained that

              [b]oth parties maintain loving, stable, consistent, and
              nurturing relationships in their respective homes,
              which are accommodating for their families to support
              the adequate needs of C.P.

              Father’s inappropriate handling of the custody of B.P.,
              in which Father’s behavior in failing to follow the Court
              Order had a negative impact on B.P.’s relationship
              with [M]other, does not adequately provide for the
              minor’s emotional needs. The pressure Father has
              exerted upon the [C]hildren does not adequately
              support their emotional needs.         The [trial c]ourt
              cautions Father so that similar circumstances do not
              resurface.

Id. at 16.

        With respect to Factor 16, which permits the trial court to consider any

other factor that it deems relevant, the trial court first set forth a comparison

of Upper St. Clair School District and Beaver Area School District and found

both institutions “impressive and largely comparable” with respect to

scholastic offerings, rankings, extracurricular programs, such as football,

which C.P. is “passionate” about.1 (Id. at 18-19.) The trial court then found

the following relevant:

              The [trial c]ourt spent hours reviewing the parties’
              exhibits and submitted written communications. The

1   We note that the record reflects that at the time of trial, C.P. had completed
8th  grade and was preparing to enter high school.


                                       - 16 -
J. A02042/20


           communications presented were only partial emails,
           text messages, or snapshots as to issues that needed
           resolved.      These snapshots depicted many
           contentious dialogues, derogatory verbiage, and an
           unwillingness to communicate to resolve issues.

           It is noted that attached to the Emergency Petition
           filed by Mother, three (3) weeks after the conclusion
           of Trial, was a communication to Mother by Father in
           which he continued to use profanity in referring to
           Mother, as well as suggesting she is exposing C.P. to
           evil while in her custody. Father’s continual degrading
           tone in his communications, as well as his refusal to
           support C.P. in attending his mandatory practices,
           was disheartening to the [trial c]ourt and contrary to
           a supportive transition for C.P. into his new school
           district.

           It is further noted that on August 15, 2019, an
           Emergency Motion for Reconsideration of the [trial
           c]ourt’s July 31, 2019 Order was filed by Father.
           During argument by his counsel, there were continual
           claims that what C.P. had said was not really what he
           meant. Th[e trial c]ourt is concerned that Father is
           continuing to assert pressure on C.P. The GAL, at this
           Motion, expressed C.P. was doing well.

Id. at 19-20.

     Father first claims that the trial court erred in modifying the custody

order because, pursuant to the family unity doctrine, no compelling reason

existed to separate C.P. and B.P.

           [T]he policy in Pennsylvania is to permit siblings to be
           raised together, whenever possible (the doctrine of
           “family unity” or “whole family doctrine”). Absent
           compelling reasons to separate siblings, they should
           be reared in the same household to permit the
           “continuity and stability necessary for a young child’s
           development.”      This policy does not distinguish
           between half-siblings and siblings who share both
           biological parents. However, this Court has made


                                    - 17 -
J. A02042/20


            clear that the policy against separation of siblings is
            only one factor-and not a controlling factor-in the
            ultimate custody decision. In the majority of cases in
            which this doctrine has been invoked, the children
            have been reared together prior to separation or
            divorce of the parents. In cases where the siblings
            have not been reared in the same household, the force
            of the doctrine is less compelling.

Johns v. Cioci, 865 A.2d 932, 942-943 (Pa.Super. 2004) (internal citations

omitted).

     Father claims that the trial court “alleged” that compelling reasons

existed but “offered no such reasons.”        (Father’s brief at 26.)   Father is

mistaken.

     In its August 23, 2019 opinion, the trial court concluded that:

            B.P. and C.P. are intelligent and polite young men who
            clearly love both their parents. Both parties provide
            the [C]hildren with love, support, and affection. Both
            parties have been significant caregivers. Both parties
            have been loving and caring parents who have the
            best interests of the [C]hildren at heart, as they each
            see it. Both [Children] have great potential and need
            the guidance and support of both parents to achieve
            their full capacity.

            A policy consideration is to raise siblings together, but
            compelling interests may warrant a separation of
            two (2) siblings. The siblings in this case already have
            different schedules. The [C]hildren have maintained
            a good relationship and bond with one another,
            regardless of their different schedules, their age
            difference, and their different interests.

            Both parties love their [C]hildren. However, [the trial
            c]ourt is concerned that Father’s hostility and
            negativity towards Mother has already helped to
            alienate [B.P.] from Mother. Father’s actions and lack
            of encouragement of a relationship between B.P. and


                                     - 18 -
J. A02042/20


            Mother    demonstrate      disrespect     for   Mother’s
            relationship with [C]hildren.

            The [trial c]ourt is not addressing B.P. in this Opinion
            as it relates to the custody factors and school district,
            as an agreement concerning custody as it pertains to
            him has been previously agreed upon and was
            presented as part of the Proposed Order. B.P. is
            seventeen (17) years of age and will tum
            eighteen (18) in only a few months. He has over the
            months begun to mend his relationship with [M]other.
            Th[e trial c]ourt hopes that Father will be supportive
            of that relationship with Mother and encourage it.

            The [trial c]ourt finds Mother is more likely to
            encourage, permit, and ensure frequent contact
            between C.P. and Father. Mother has not spoken ill
            of Father to the [C]hildren and has been supportive of
            their relationship with Father. The [trial c]ourt is
            hopeful that Father will be supportive of C.P. and learn
            to communicate with Mother so, together[,] they can
            show their support for C.P. This Order will ensure
            contact with both parties for C.P. to grow and continue
            to flourish into the bright young man he desires to be.

Trial court opinion, 8/23/19 at 20-21.

      Additionally, in its Rule 1925(b) opinion, the trial court relied on this

court’s decision in L.F.F. v. P.R.F., 828 A.2d 1148 (Pa.Super. 2003), as

factually and legally analogous.    In L.F.F., this court affirmed the custody

order that resulted in sibling separation after determining that the record

supported the trial court’s conclusion that father’s severe animosity toward

mother and its potential to result in one child’s alienation from mother if father

was awarded primary physical custody of that child constituted a compelling

reason to separate that child from his sibling. Id. at 1154.




                                     - 19 -
J. A02042/20


      Here, our review of the record, which included the trial transcripts and

exhibits of electronic communications from Father to Mother, as well as the

GAL reports, supports the trial court’s conclusion that Father’s hostility and

negativity toward Mother, as well as his demonstrated disrespect for Mother’s

relationship with her Children, creates the potential that C.P. may become

alienated from Mother and, therefore, constitutes a compelling reason to

separate the Children.

      Father next claims that the trial court’s “justification” to separate the

Children was not supported by the record and was, therefore, not

“compelling.” (Father’s brief at 28.) Although our disposition of Father’s first

issue also disposes of this issue, we note that Father’s argument on this issue

does nothing more than set forth select testimony in an effort to persuade us

to reach a different result. It is well settled that this court cannot reverse a

trial court’s decision merely because the record could support a different

result. See In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003).

When we review a custody order, “the test is whether the trial court’s

conclusions are unreasonable as shown by the evidence of record.” P.J.P.,
185 A.3d at 417. Our thorough review of the record in this case demonstrates

that competent record evidence supports the trial court’s factual findings and

its modified custody order is reasonable in light of those findings.




                                     - 20 -
J. A02042/20


      Father finally complains that the trial court erred in modifying the

custody order in a manner that significantly decreased Father’s custodial time

with C.P.

      At the outset, we note that Father mistakenly asserts that the

August 23, 2019 custody order awarded Mother primary physical custody of

C.P. and awarded Father partial physical custody. Father is mistaken. The

custody order did not change the form of custody. The custody order retained

the shared physical custody of C.P. that Mother and Father have always

enjoyed, but modified the custody schedule after the trial court determined

doing so would be in C.P.’s best interest.

      That being said, in Father’s argument on this issue, Father highlights

select portions of the trial court’s August 23, 2019 opinion, as well as select

testimony, in an effort to, once again, persuade us to reach a different result.

Once again, however, “the test is whether the trial court’s conclusions are

unreasonable as shown by the evidence of record.” P.J.P., 185 A.3d at 417.

And once again, we find that competent record evidence supports the trial

court’s factual findings, and its modified custody order is reasonable in light

of those findings.

      Order affirmed.




                                     - 21 -
J. A02042/20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2020




                          - 22 -